DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant’s amendment filed September 24, 2021, has been entered.  The specification and claims 1, 12, 14, and 19 have been amended as requested.  Claims 2, 7, and 8 have been cancelled.  Thus, the pending claims are 1, 3-6, and 9-27 with claims 18 and 19 being withdrawn as non-elected.  
The amendment to the specification is sufficient to overcome the objection thereto as set forth in section 4 of the last Office action (Non-Final Rejection mailed July 20, 2021).  Additionally, the prior art rejections set forth in sections 7-9 of the last Office action are hereby withdrawn in view of the amendment to the claims.  However, the following new prior art rejections are set forth below.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-6, 9-17, and 20-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to limit the carrier to a “close meshed” carrier.  The phrase “close meshed” is indefinite for two reasons.  First, in the textile art, a mesh fabric is, by definition, a fabric characterized by open spaces between the yarns.  Hence, the phrase “close meshed” is a contradictory phrase.  Second, the term “close” a relative term which renders the claim indefinite.  The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-6, 11-14, 20, 21, and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/056284 issued to Pozzi et al. in view of US 5,874,484 issued to Dirckx et al., US 4,507,430 issued to Shimada et al., and US 2004/0079482 issued to Zhang et al., and in further view of US 2009/0275690 issued to Weaver et al., US 2009/0062432 issued to Doesburg et al., US 2006/0165951 issued to Holeschovsky et al., and US 4,426,415 issued to Avery.  
Pozzi discloses a method of making an artificial turf comprising spraying on to the rear surface of the primary turf carpet (i.e., backstitches of artificial grass fibers tufted into a primary backing or carrier) a two- or three-component polyurethane product that crosslinks rapidly, even at low temperatures, and is “bubble-free” (abstract and page 3, line 17).  The polyurethane comprises one or more polyols, fillers, catalysts, and additives as part A and an isocyanate component as part B (page 3, lines 19-21 and page 4, lines 10-13).  The polyols may be diols and/or triols or polyether polyols (page 3, 22-26).  One preferred polyol is obtained by polymerization of propylene oxide (page 3, lines 22-26).  Another preferred polyol is castor oil (page 3, line 27-page 4, line 1 and page 8, line 2), which is a known polyester polyol having an average functionality (i.e., number of hydroxyl groups per molecule) of 2.7. (See Wikipedia entry for “castor oil,” chemical composition formula and Uses – Coatings.)  Part B may be an isocyanate prepolymer, such as a diisocyanate (page 5, lines 2-6).  The reference is silent with respect to the addition of water or that said polyurethane is aqueous.  Suitable fillers include carbonates (e.g., calcium carbonate), sulphates, silicates, and oxides of alkaline earth metals (page 4, lines 2-5).  Suitable additives, added in minor proportions to part A, include pigments, 
The polyurethane penetrates into the back of a polypropylene primary turf carpet to provide very good tuft lock (page 7, lines 19-23 and col. 9, lines 7-13).  Pozzi teaches the steps of creating a fluid polyurethane composition, spraying said polyurethane onto the rear of a primary turf carpet (i.e., a propylene primary backing tufted with polypropylene, polyethylene, polyethylene/polypropylene, or polyamide pile yarns), and crosslinking (i.e., hardening) the polyurethane in an oven at a temperature of 40-120°C, preferably 80-100°C (page 6, line 20, page 7, lines 8-11 and 19-23, and page 7, line 27-page 9, line 15).  Note polypropylene and polyethylene fibers are inherently hydrophobic polyolefin fibers.
Thus, Pozzi teaches applicant’s claims 1, 3-6, 12-14, 20, and 21 with the exceptions (a) the polyol comprises a mixture of one or more polyols comprises a first polyol of polyether polyol and/or polyester polyol having at least 2 hydroxyl groups per molecule and a second polyol of  polybutadiene diol, preferably hydrated and having a number average molecular weight of 1000-6000 g/mol, more preferably 1500-4500 g/mol, (b) the polybutadiene polyol is present in an amount of 2.0-4.0% by wt. of a combination of the first polyol and the isocyanate, (c) the addition of a wetting agent surfactant in an amount of 0.05-0.15% by wt. of a combination of the first and second polyols and the isocyanate, and (d) the carrier or primary backing is “close meshed” such that the polyurethane does not penetrate and transgress said carrier.  
Regarding exception (a), Pozzi teaches the claimed polyether and polyester polyols, but fails to teach the recited polybutadiene polyol in combination therewith.  However, such polyol combinations are known in the art of polyurethane compositions.  For example, Dirckx teaches a 
Additionally, Shimada discloses a polyurethane emulsion useful for an adhesive or coating for polyolefin materials, wherein said polyurethane comprises a hydrogenated polyalkadiene polyol component and a polyisocyanate component (abstract, col. 1, lines 45-51, and col 3, lines 31-40).  The polyol is preferably a hydrogenated polybutadiene polyol and preferably has an average number of two functional hydroxyl groups (col. 1, line 62-65 and col. 2, lines 4-13).  Other polyols, such as polyether or polyester polyols, may also be included (col. 

Furthermore, Zhang teaches reactive hot melt polyurethane adhesives comprising a multifunctional polyisocyanate, at least one or more polymeric diols or triols, a polymeric or non-polymeric crystalline monofunctional reactant, and at least one functional or non-functional thermoplastic (section [0007]).  The adhesive preferably comprises 0.1-30 wt.% of the
polyisocyanate, 5-20 wt.% monofunctional reactant, 0-90 wt.% of a polyester polyol, and 0-90
wt.% of a polyether polyol (sections [0013], [0019], [0021], and [0023]).  Methylene diphenyl
diisocyanate (MDI) is the preferred polyisocyanate (sections [0013] and [0018]).  The
thermoplastic may be hydroxyl-terminated polybutadiene diol (sections [0015], [0020], and
[0024]). The polyurethane adhesives are suitable for bonding to a variety of substrates include
polymeric plastics and textiles (e.g., carpet) (section [0016]).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a polybutadiene diol as taught by Dirckx, Shimada, and Zhang for the one or more polyols of Pozzi in order to further enhance the bond between the polyurethane backing and the polypropylene tufted primary artificial turf.  Note the combination of Dirckx, Shimada, and Zhang suggests to a skilled artisan that the polybutadiene diol is useful in polyurethane compositions regardless of the form of said polyurethane composition (e.g., foam, hot melt, or aqueous emulsion).  Also note, Pozzi teaches a preferred polyester polyol having an average functionality of 2.7, which parallels Dirckx’s polyester polyol having a functionality of more than 2.  Thus, it would have been obvious to select the polybutadiene polyol as one of the additional polyols of Pozzi.  Such a modification would have yielded predictable results to the skilled artisan (i.e., improve the bond of the polyurethane In re Leshin, 125 USPQ 416.  Therefore, exception (a) is rejected as being obvious over the cited prior art.  
Regarding exception (b), Dirckx teaches the polyolefin polyol is present in an amount of 1-20% by weight, preferably 2-20%, more preferably 2-5% by weight of the total amount of polyols (col. 2, lines 3-5).  In working Example 1, the polyol mixture comprises 50 parts by weight (pbw) of a first polyether polyol (i.e., CARADOL 520-03), 45 pbw of a second polyether polyol (i.e., CARADOL 36-03), and 5 pbw of a hydrogenated polybutadiene diol (col. 7, lines 31-39).  A diisocyanate (i.e., polymeric MDI CARADATE 30) is added to the polyol mixture in an amount of 105 pbw per 100 parts of polyol mixture (col. 7, lines 48-53).  These amounts can be used to calculate an amount of polybutadiene diol by weight (5 pbw) based upon the combined weight of the polyether polyols (95 pbw) and the isocyanate (105 pbw) of 2.5% (5/(95+105)), which is within applicant’s claimed range of 2.0-4.0%.  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the polybutadiene polyol in the Pozzi invention in an amount of 1-20%, preferably 2-20%, more preferably 2-5% as taught by Dirckx.  The use of such an amount would be expected to provide the desired improvement in bonding the polyurethane composition to polyolefin substrates.  Therefore, exception (b) also is rejected as being obvious over the cited prior art.  
Regarding exception (c), while Pozzi teaches the use of additives to the polyurethane composition, the reference fails to explicitly teach a surfactant wetting agent.  However, the use of wetting agents in polymer compositions, including polyurethane compositions is well known in the art.  Wetting agents, by definition are chemicals that alter the surface tension of a liquid 
For example, Weaver discloses a method of improving adhesion between a non-polar material (e.g., polyolefin) and a polar material (e.g., polyurethane) with the use of a polydiene diol-based thermoplastic polyurethane, preferably a polybutadiene diol based polyurethane (abstract and section [0011]).  The diol based thermoplastic polyurethane may be formulated as an extruded melt and optionally foamed or as an aqueous dispersion (sections [0095] and [0101]).  The inventive polyurethane dispersions may include wetting agents for assisting even flow of the polyurethane over the surface of a substrate (section [0102]).  Said wetting agents may be employed in known manners and in known amounts (section [0102]).  Suitable wetting agents include DOWFAX 2A1, a known anionic surfactant, and TERGITOL 15-S-9, a known non-ionic surfactant (section [0102]). 
Additionally, Doesburg discloses polyurethane compositions comprising castor oil suitable for back coatings of carpet substrates, including artificial turfs (abstract and section [0018]).  Said polyurethane compositions may contain any of the additives typically added to polyurethane compositions used in the carpet industry, including wetting agents and surfactants (section [0057]).  Said wetting agents and surfactants may also be employed to modify the viscosity of the polyurethane composition (section [0060]).  The reference teaches water is not desirable in a non-foamed polyurethane composition (i.e., nonaqueous polyurethane) (section [0048]).  
Furthermore, Holeschovsky teaches tufted goods, such as carpets and artificial turf, comprising a polyurethane precoat composition including a wetting agent (abstract and sections 
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a surfactant wetting agent, as is known in the art and evidenced by the cited Weaver, Doesburg, and Holeschovsky references, in a “known amount,” as suggested by Weaver, into the prior art polyurethane invention to facilitate the wetting out of said polyurethane on the tufted primary backing.  The use of such a wetting agent in the claimed amount would have yielded predictable results to the skilled artisan.  While Weaver teaches the wetting agent is employed in “known amounts,” the reference does not detail said amounts.  As such, one can presume suitable amounts are within the level of ordinary skill in the art.  Specifically, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Therefore, absent a showing of unexpected results or other evidence of non-obviousness obtained from the claimed invention, exception (c) is rejected as being obvious over the cited prior art.  
Regarding exception (d), while Pozzi teaches the polyurethane penetrates the back of the primary backing, it is known in the art to control penetration of adhesive backings by means of viscosity thereof, openness of the primary backings, and application process parameters.  Specifically, Pozzi teaches conventional artificial turfs comprise “a perforated polypropylene primary carpet,” wherein “different primary carpets are distinguished by the distance between holes” (i.e., the openness of the weave in a woven primary backing) (page 1, lines 21-23).  The reference also teaches if the application conditions are maintained, the polyurethane adhesive penetrates into the perforated primary turf carpet to provide good tuft lock (page 7, lines19-23).  

[0059] In order for the polyurethane composition to penetrate the textile or fabric back, backing, or bottom, such as the back stitch and primary backing (or tufting substrate) of tufted greige goods (carpet backing) sufficiently to achieve a satisfactory bond strength, and in the case of tufted carpet, sufficient bundle or tuft lock, the polyurethane should preferably not be too viscous.  On the other hand, polyurethane compositions having too low a viscosity may penetrate the textile or fabric back or backing (such as carpet backing) too much, resulting in strike through, or they may be absorbed too much by the carpet or other adjacent layers, such as stabilizing or reinforcing layers, for example, a layer of fiberglass, backing layers, or the like (possibly resulting in undesirable strikethrough).  Therefore, it may be preferred that the polyurethane compositions have a viscosity of about 1,000 to about 24,000 Centipoise at 75°F; especially, preferably about 2,000 to about 10,000 Centipoise at 75°F. It may be especially preferred that the polyurethane composition be thixotropic.

In other words, Doesburg teaches penetration of the back stitches and primary backing is influenced by the viscosity of the polyurethane, wherein said viscosity should not be so low that the polyurethane penetrates too much, resulting in undesirable strike through.  Doesburg also teaches alternate embodiments (a) wherein the polyurethane extends to the back stitch yarn bundles and the primary backing (section [0136]), (b) wherein the polyurethane extends to the primary backing and penetrates the yarn bundles (section [0141]), and (c) wherein the polyurethane extends to and partially penetrates the primary backing and may penetrate the yarn bundles (section [0143]).
	Furthermore, Avery teaches an artificial turf comprising a multi-layered primary backing wherein the degree of penetration of adhesive into the primary backing can controlled by the coarseness (openness) of the weave (abstract and col. 1, line 67-col. 2, line 9).  Said adhesive may be a latex or foamed or non-foamed urethane (col. 3, lines 57-58).  The primary backing layer closest to the carpet face is woven sufficiently fine (i.e., closed weave) as to prevent adhesive from leaking through to the face during application thereof (abstract and col. 1, line 67-col. 2, line 9).  

Regarding claims 11, 23, and 24, the cited prior art fails to teach the density of the fluid polyurethane (i.e., prior to curing).  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the density of the fluid polyurethane composition for the particular artificial turf application process.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Therefore, absent a showing of unexpected results or other evidence of non-obviousness, claims 11, 23, and 24 are rejected as being obvious over the cited prior art.  
Regarding claim 25, which limits the number of OH groups of the polyols to substantially correspond to the number of NCO groups of the isocyanate, Dirckx teaches the polyurethane composition has an NCO:OH molar ratio of 0.9:1 – 1.3:1 (col. 5, lines 10-12 and 16-21).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select an NCO:OH molar ratio as taught by Dirckx in order to maximize 
Regarding claims 26 and 27, as set forth above, the cited prior art teaches the specific components of the polyurethane composition, including the recited catalysts, additives, and filler of claim 27.  While the cited prior art fails to explicitly teach the particular combination of amounts for each component of the polyurethane composition as recited in claim 26, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amounts of each component of said polyurethane composition for the particular artificial turf application process.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Therefore, absent a showing of unexpected results or other evidence of non-obviousness, claims 26 and 27 are rejected as being obvious over the cited prior art.  
Claims 9, 10, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/056284 issued to Pozzi et al. in view of US 5,874,484 issued to Dirckx et al., US 4,507,430 issued to Shimada et al., US 2004/0079482 issued to Zhang et al., and US 2009/0275690 issued to Weaver et al., US 2009/0062432 issued to Doesburg et al., US 2006/0165951 issued to Holeschovsky et al., and US 4,426,415 issued to Avery, as applied to claim 1 above and in further view of US 3,821,067 issued to Taylor et al.
Pozzi, Dirckx, Shimada, Zhang, Weaver, Doesburg, Holeschovsky, and Avery fail to teach the addition of a pale oil to the polyurethane composition.  However, such use is known in 
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a naphthenic oil, as taught by Taylor, in the Pozzi invention to improve the viscosity and/or extend the polyurethane.  The use of such an oil would have yielded predictable results to the skilled artisan.  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ said oil in the amount claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Note said amount could be readily determined by the desired degree of viscosity modification/extension of the polyurethane composition. Therefore, absent a showing of unexpected results or other evidence of non-obviousness, claims 9, 10, and 22 are rejected as being obvious over the cited prior art.  
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/056284 issued to Pozzi et al. in view of US 5,874,484 issued to Dirckx et al., US 4,507,430 issued to Shimada et al., US 2004/0079482 issued to Zhang et al., and US 2009/0275690 issued to Weaver et al., US 2009/0062432 issued to Doesburg et al., US 2006/0165951 issued to Holeschovsky et al., and US 4,426,415 issued to Avery, as applied to claim 1 above and in further view of EP 2940212 issued to Sick et al.
Pozzi fails to teach details of the artificial grass fibers.  However, it is well known in the art of artificial turfs that suitable artificial grass fibers are monofilaments made by extrusion of a 
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the artificial grass fibers of the Pozzi invention by creation of a polymer mixture having a nucleating agent, extrusion of said mixture into a monofilament, quenching, reheating, stretching, and bundling said monofilament prior to incorporation into a backing as taught by Sick. Such a modification would have yielded predictable results to the skilled artisan (i.e., commercially successful artificial grass monofilaments simulating natural grass that is durable to mechanical stress).  Therefore, claims 15-17 are rejected as being obvious over the cited prior art.  

Response to Arguments
Applicant’s arguments filed with the amendment have been fully considered but they are not persuasive in view of the new prior art rejections set forth above.  However, the following comment is made with respect to arguments applicable to the current rejection.
Applicant argues the present invention is novel and nonobvious since the polyurethane not penetrating and transgressing the mesh primary backing provides the advantages of (1) reduced amount of polyurethane and (2) creation of a more realistic artificial turf (Amendment, page 10, 2nd paragraph).  In response, it is noted that the advantages upon which applicant relies are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Nor has applicant shown that these advantages would be unexpected results achieved from the claimed invention.  Hence, applicant’s argument is found unpersuasive in view of the above prior art rejection.  


Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Cheryl Juska/Primary Examiner